Citation Nr: 0414721	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 12, 2001, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	William A. L'Esperance, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  In September 1993, the Board denied the veteran's claim 
of service connection for PTSD; the veteran did not appeal.

3.  The veteran's application to reopen a claim of 
entitlement to service connection for PTSD was received by 
the RO on March 12, 2001.

4.  A June 2002 rating decision granted service connection 
for PTSD, assigning an effective date of March 12, 2001.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104, 3.160, 20.1100 (2003).

2.  The criteria for an effective date earlier than March 12, 
2001, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. 5107, 5110 (West 2002); 38 C.F.R. 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA advised the veteran of the VCAA in a letter 
issued in June 2001, prior to the initial determination 
granting service connection for PTSD.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his VA and private medical records.  The 
evidence of record also contains documentation regarding the 
veteran's claims for compensation.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the issue of an earlier 
effective date for service-connected PTSD.

I.  Factual Background

The veteran has attempted on multiple occasions to establish 
service connection for a nervous disorder; all claims have 
been denied.

In November 1990, the veteran filed a claim of service 
connection for PTSD.  He submitted a VA discharge report 
dated in November 1990 which noted a diagnosis of PTSD and 
that the veteran was partially disabled due to PTSD.  Another 
VA discharge summary dated in the same month noted that the 
veteran had symptoms consistent with PTSD and was a candidate 
for treatment in a PTSD program.  In January 1991, the RO 
requested from the veteran a detailed description of the 
stressors that resulted in his PTSD.  A June 1991 rating 
decision denied service connection on the basis that the 
veteran failed to submit a stressor statement, and the 
evidence of record contained indicators that the veteran's 
PTSD was due to a post-service automobile accident.  In 
October 1991, the veteran submitted stressors to support his 
claim.  A March 1992 rating decision, again, denied service 
connection, as the veteran's PTSD did not manifest itself 
until after a post-service automobile accident.  A Notice of 
Disagreement was submitted by the veteran in March 1992, and 
he perfected his appeal in a substantive appeal submitted in 
April 1992.  In May 1992, the RO confirmed the denial of 
service connection.  

The matter was certified to the Board, and a decision was 
issued in September 1993 denying service connection for PTSD.  
Service connection was denied for the following reasons:  (1) 
although he claimed combat exposure, there was no objective 
evidence to establish any combat with the enemy during his 
tour of duty in Vietnam; (2) although a diagnosis of PTSD had 
been rendered, the evidence of record failed to link the 
diagnosis with an in-service stressor event; and (3) the 
stressors described did not rise to the level of stressor 
events under the Diagnostic and Statistical Manual for Mental 
Disorders (3rd ed., revised, 1987), in effect at that time.

On March 12, 2001, the RO received an application to reopen a 
claim of entitlement to service connection for PTSD.  The 
veteran submitted a stressor statement with his claim.  In 
June 2002, the veteran underwent a VA mental examination and 
PTSD was diagnosed.  A June 2002 rating decision granted 
service connection for PTSD, assigning a 70 percent 
disability rating effective March 12, 2001.


II.  Laws and Regulations

With a claim of service connection, the effective date of an 
award will be:  (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  When 
there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2003).

III.  Analysis

The veteran has not specifically alleged clear and 
unmistakable error in the September 1993 Board decision.  The 
veteran did not appeal the September 1993 decision to the 
Court of Appeals for Veterans Claims; therefore, the Board's 
decision is final and binding as to conclusions based on the 
evidence on file at the time.  See 38 C.F.R. § 20.1100 
(2003).

When the veteran filed his claim of service connection in 
March 2001, it was a claim to reopen because there was a 
prior final disallowance of his claim as discussed above.  
Once that prior decision became final, any claim filed 
thereafter was a claim to reopen.

The assigned effective date of March 12, 2001, is the date of 
receipt of the veteran's claim.  There is no indication in 
the file, or any allegation from the veteran, that any claim 
was filed between the denial in September 1993 and the 
reopened claim in March 2001.

Although the veteran may have had PTSD in 1990, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of any claim which was previously and 
finally denied.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  The veteran 
did not submit a claim to reopen at any time between the last 
denial in September 1993 and his claim to reopen in March 
2001.  These dates are more than one year after his 
separation from active service.  In light of this fact, the 
Board concludes that an effective date earlier than March 12, 
2001, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r) (2003); see also Wright v. Gober, 
10 Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  As such, there is simply no legal basis for an 
effective date earlier than March 12, 2001, for service 
connection for PTSD.

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis of the veteran's 
treatment for PTSD, his claim for an earlier effective date 
for the award of service connection for PTSD must fail.  
Based on the facts in this case, there is no legal basis for 
an effective date earlier than March 12, 2001, for the award 
of service connection for PTSD.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than March 12, 2001, 
for service connection for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



